
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7



SEALED AIR CORPORATION
2002 STOCK PLAN
FOR NON-EMPLOYEE DIRECTORS
as amended April 13, 2010


        Section 1. Purpose. The Sealed Air Corporation 2002 Stock Plan for
Non-Employee Directors (the "Plan") is designed to enhance the ability of Sealed
Air Corporation (the "Corporation") to attract, retain and motivate Non-Employee
Directors (as defined in Section 3) of exceptional ability and to promote the
common interest of directors and stockholders in enhancing the value of the
Corporation's common stock, par value $0.10 per share ("Common Stock"). The Plan
provides for payment in shares of the Common Stock of all or a portion of the
Retainer (as defined below) paid to each Non-Employee Director for serving as a
director of the Corporation.

        Section 2. Stock Available. The stock subject to the Plan shall be such
authorized but unissued or treasury shares of Common Stock as shall from time to
time be available for issuance pursuant to the Plan. The total amount of Common
Stock which may be issued pursuant to the Plan is 200,000 shares, subject to
adjustment in accordance with the provisions of Section 9.

        Section 3. Eligibility. Each Non-Employee Director of the Corporation
shall be eligible to participate in the Plan. As used in the Plan, the term
"Non-Employee Director" shall include any person who, at the time he or she
becomes otherwise entitled to receive a Retainer under the Plan, is not an
officer or employee of the Corporation or any of its Subsidiaries (as such term
is defined in Section 18). Any Non-Employee Director who becomes an officer or
employee of the Corporation or any of its Subsidiaries shall cease to be
eligible to participate in the Plan for so long as such person remains as such
an officer or employee.

        Section 4. Retainer. Retainers, which shall be either Annual Retainers
or Interim Retainers, shall be earned by Non-Employee Directors as follows:

        (a)    Annual Retainers.    Upon the adjournment of each annual meeting
of the stockholders of the Corporation, each Non-Employee Director who has been
elected a director of the Corporation at such meeting shall be entitled to
receive an Annual Retainer in an amount established prior to such annual meeting
by the Board of Directors. The amount of the Annual Retainer may be expressed in
cash, shares of Common Stock or a combination thereof, as more fully described
in Section 5(a) below.

        (b)    Interim Retainers.    If any Non-Employee Director is elected a
director other than at an annual meeting of the stockholders of the Corporation,
then on the date of such Non-Employee Director's election such Non-Employee
Director shall be entitled to an Interim Retainer in the amount of one-twelfth
of the Annual Retainer for Non-Employee Directors elected at the previous annual
meeting of the stockholders for each full 30-day period during the period
commencing on and including the date of such person's election as a director and
ending on and including the first anniversary of the date of the previous annual
meeting of stockholders.

        (c)    Plan Periods.    The first Plan Period shall commence upon the
election of directors at the 2002 annual meeting of the stockholders of the
Corporation and terminate upon the election of directors at the 2003 annual
meeting of the stockholders of the Corporation. Subsequent Plan Periods shall
relate to successive similar periods between annual meetings of the stockholders
of the Corporation.

        Section 5. Form and Payment of Retainers.

        (a)   The Board may establish the amount of the Annual Retainer either
as an amount of cash, a number of shares of Common Stock or a combination of an
amount of cash and a number of shares of

1

--------------------------------------------------------------------------------




Common Stock. Regardless of how expressed, the Board shall also determine the
portion of the Annual Retainer to be payable in cash and the portion to be
payable by delivery of shares of Common Stock, subject to the following
additional rules:

        (i)    For any portion of the Annual Retainer expressed as cash and
payable by delivery of shares of Common Stock, the number of shares of Common
Stock will be determined in accordance with Section 5(c) below;

        (ii)   For any portion of the Annual Retainer expressed as a number of
shares of Common Stock and payable in cash, the amount of cash payable will be
determined in accordance with Section 5(d) below;

        (iii)  The Board may permit Non-Employee Directors to elect between
forms of payment in accordance with such rules as the Board may establish from
time to time; and

        (iv)  Notwithstanding any provision herein to the contrary (including
any Non-Employee Director election), at least 50% of the Annual Retainer shall
be payable as shares of Common Stock.

        (b)   For any portion of the Annual Retainer payable as cash, payment
shall be made in a single payment as promptly as practicable after the end of
the calendar quarter in which the Plan Period commences. For any portion of an
Interim Retainer payable in cash, payment shall be made in a single payment as
promptly as practicable after the end of the calendar quarter in which the
Non-Employee Director is elected, provided, that if such Non-Employee Director
is elected between April 1 and the next annual meeting of stockholders of the
Corporation, then such portion of the Interim Retainer shall be paid as promptly
as practicable after the Non-Employee Director is elected.

        (c)   For any portion of the Annual Retainer expressed as an amount of
cash and payable as shares of Common Stock (either as required by the Board or
as elected by a Non-Employee Director, if permitted), the number of shares of
Common Stock shall be calculated by dividing the amount of such portion of the
Annual Retainer by the last sales price of the Common Stock on the applicable
annual meeting date as reported on the consolidated transaction reporting system
for New York Stock Exchange listed issues on that date or, if no sales occurred
on that date, the last sales price on the consolidated transaction reporting
system on the most recent prior day on which a sale occurred (the "Fair Market
Value Per Share"). Similarly, for any portion of an Interim Retainer expressed
as an amount of cash and payable in shares of Common Stock, the number of shares
of Common Stock to be paid shall be calculated using the Fair Market Value Per
Share on the date of election of the Non-Employee Director who will receive the
Interim Retainer. If the calculation of the portion of an Annual Retainer or an
Interim Retainer to be paid in shares of Common Stock would result in a
fractional share of Common Stock being issued, then the number of shares to be
so paid shall be rounded up to the nearest whole share. No fractional shares of
Common Stock shall be issued under this Plan, whether as part of an Annual
Retainer or as part of an Interim Retainer.

        (d)   For any portion of the Annual Retainer expressed as a number of
shares of Common Stock and payable in cash (either as required by the Board or
as elected by a Non-Employee Director, if permitted), the amount of cash shall
be calculated by multiplying the number of shares of Common Stock by the Fair
Market Value Per Share on the applicable annual meeting date. Similarly, for any
portion of an Interim Retainer expressed as a number of shares of Common Stock
and payable as cash, the amount of cash shall be calculated using the Fair
Market Value Per Share on the date of election of the Non-Employee Director who
will receive the Interim Retainer.

        (e)   For any portion of the Annual Retainer or any Interim Retainer
payable as shares of Common Stock, such shares of Common Stock shall be issued
to each applicable Non-Employee Director as promptly as practicable after the
Non-Employee Director becomes entitled to receive them.

2

--------------------------------------------------------------------------------



        (f)    Payment of all or part of a Retainer may be deferred under the
Sealed Air Corporation Deferred Compensation Plan for Directors or any other
applicable plan or arrangement providing for the deferred payment of retainers
that may be in effect from time to time. Shares of Common Stock which a
Non-Employee Director becomes entitled to receive under this Plan and for which
payment is deferred under any such deferral arrangement shall be deemed to be
issued under this Plan when issued.

        Section 6. Non-Transferability of Grants. Except for gifts of shares
permitted under this Section, no grant of shares of Common Stock pursuant to the
Plan shall be transferable by the recipient of such grant, and no shares of
Common Stock issued pursuant to the Plan, or any interest therein, may be sold,
transferred, pledged, encumbered or otherwise disposed of (including without
limitation by way of gift or donation) by the Non-Employee Director to whom such
shares have been issued as long as such Non-Employee Director shall remain a
director of the Corporation. Any Non-Employee Director of the Corporation may
make a gift of any such shares to members of the immediate family of such
Non-Employee Director or to a trust or other form of indirect ownership (a
"Permitted Transferee") on the conditions that (i) the Non-Employee Director
shall continue to be deemed a beneficial owner of such transferred shares and
retain voting and investment control over such shares while the Non-Employee
Director remains a director of the Corporation, except upon a Change of Control
as provided below, and (ii) the Permitted Transferee shall execute an agreement
with the Corporation on terms acceptable to counsel to the Corporation providing
that such shares shall be subject to all terms and restrictions of this Plan.
For the purpose of this Section 6, "immediate family" shall have the meaning
given in Rule 16a-1 under the Securities Exchange Act of 1934, as amended (the
"Securities Exchange Act"), and "beneficial owner" shall have the meaning given
in Rule 16a-1 under the Securities Exchange Act, other than for purposes of
determining beneficial ownership of more than ten percent of any class of equity
securities.

        Section 7. Execution of Agreement. Each grant of Common Stock pursuant
to this Plan shall be contingent upon and subject to the execution by the
Non-Employee Director of a document agreeing to hold the shares of Common Stock
covered by such grant in accordance with the terms and conditions of the Plan
(including without limitation Sections 6, 11 and 12) and containing such other
terms and conditions as may be required by counsel to the Corporation in order
to comply with federal or state securities laws or other legal requirements.

        Section 8. Change of Control.

        (a)   A "Change in Control" means, and shall be deemed to have occurred
upon, any of the following events:

        (i)    Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act) (a "Person")
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated under
the Securities Exchange Act) of 30% or more of the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the "Outstanding Voting Securities"); provided,
however, that, for purposes of this Section 8(a)(i), the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from the
Corporation, (ii) any acquisition by the Corporation, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary, or (iv) any acquisition pursuant to a transaction
that complies with Sections 8(a)(iii)(A), 8(a)(iii)(B) and 8(a)(iii)(C);

        (ii)   Individuals who, as of the date hereof, constitute the Board of
Directors (each a "Continuing Director") cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation's stockholders, was approved by a
vote of at least a majority of the Continuing Directors shall be considered to
be a Continuing

3

--------------------------------------------------------------------------------






Director, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors;

        (iii)  Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Corporation or
any of its subsidiaries, a sale or other disposition of all or substantially all
of the assets of the Corporation, or the acquisition of assets or stock of
another entity by the Corporation or any of its subsidiaries (each, a "Business
Combination"), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Outstanding Voting
Securities immediately prior to such Business Combination, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of the combined voting power of the then-outstanding
voting securities of such entity, except to the extent that such ownership
existed prior to the Business Combination, and (C) at least a majority of the
members of the board of directors (or, for a non-corporate entity, equivalent
governing body) of the entity resulting from such Business Combination were
Continuing Directors at the time of the execution of the initial agreement or of
the action of the Board of Directors providing for such Business Combination; or

        (iv)  The stockholders of the Corporation give approval of a complete
liquidation or dissolution of the Corporation.

The Board of Directors may terminate, amend, or modify this definition or
determine that it does not apply to a specific transaction that would otherwise
be a Change in Control.

        (b)   Upon any Change in Control, as of the close of business at the
principal executive office of the Corporation on the business day immediately
preceding the date on which such event occurs, for purposes of the Plan and to
the extent that the provisions of the Plan remain applicable to shares granted
under the Plan, the restriction provided for in Section 6 of the Plan shall
without further act expire and cease to apply to any securities granted under
the Plan, the requirement of a legend on stock certificates provided for in
Section 11 of the Plan shall without further act expire and cease to apply to
any securities granted under the Plan, and each Non-Employee Director or
Permitted Transferee holding shares issued under the Plan shall thereupon have
the right to receive unlegended shares as set forth in the last sentence of
Section 11 of the Plan.

        Section 9. Adjustments. In the event of changes in the Common Stock of
the Corporation after the commencement of the first Plan Period by reason of any
stock dividend, split-up, combination of shares, reclassification,
recapitalization, merger, consolidation, reorganization or liquidation: (a) the
restrictions provided in Section 6 and the requirement of a legend on stock
certificates provided in Sections 11 and 12(d) shall apply to any securities
issued in connection with any such change in respect of stock which has been
issued under the Plan and (b) appropriate adjustments shall be made by the Board
of Directors as to (i) the number and class of shares available under the Plan
in the aggregate, and (ii) the number of shares to be delivered to a
Non-Employee Director where such change occurred after the Non-Employee Director
was elected but before the date the stock covered by the applicable

4

--------------------------------------------------------------------------------




Retainer is issued, including deferred payments under any of the deferral
arrangements referred to in Section 5(c).

        Section 10. Action by Corporation. Neither the existence of the Plan nor
the issuance of Common Stock pursuant thereto shall impair the right of the
Corporation or its stockholders to make or effect any adjustments,
recapitalization or other change in the Common Stock referred to in Section 9,
any change in the Corporation's business, any issuance of debt obligations or
stock by the Corporation or any grant of options on stock of the Corporation.

        Section 11. Legend on Stock Certificates. All shares of Common Stock
issued under the Plan shall, so long as the restrictions imposed by the Plan
(including without limitation Section 6) remain in effect, be represented by
certificates, each of which shall bear a legend in substantially the following
form:

        This certificate and the shares represented hereby are held subject to
the terms of the 2002 Stock Plan for Non-Employee Directors of Sealed Air
Corporation, which Plan provides that neither the shares issued pursuant
thereto, nor any interest therein, may be sold, transferred, pledged, encumbered
or otherwise disposed of (including without limitation by way of gift or
donation) except in accordance with such Plan. A copy of such Plan is available
for inspection at the executive offices of Sealed Air Corporation.

Each Non-Employee Director and his or her Permitted Transferees may surrender to
the Corporation the certificate or certificates representing such shares in
exchange for a new certificate or certificates, free of the above legend, or for
a statement from the Corporation representing such shares held in book entry
form free of such legend at any time after either such Non-Employee Director has
ceased to be a director of the Corporation or the restriction set forth in
Section 6 has otherwise ceased to apply to the shares covered by such
certificate.

        Section 12. Government and Other Regulations and Restrictions.

        (a)    In General.    The issuance by the Corporation of any shares of
Common Stock pursuant to the Plan shall be subject to all applicable laws, rules
and regulations and to such approvals by governmental agencies as may be
required.

        (b)    Registration of Shares.    The Corporation shall use its
reasonable commercial efforts to cause the grants of shares of Common Stock to
be made pursuant to this Plan to be registered under the Securities Act of 1933,
as amended (the "Securities Act"), but shall otherwise be under no obligation to
register any shares of Common Stock issued under the Plan under the Securities
Act or otherwise. If, at the time any shares of Common Stock are issued pursuant
to the Plan or transferred to a Permitted Transferee, there shall not be on file
with the Securities and Exchange Commission an effective Registration Statement
under the Securities Act covering such shares of Common Stock, the person to
whom such shares are to be issued will execute and deliver to the Corporation
upon receipt by him or her of any such shares an undertaking, in form and
substance satisfactory to the Corporation, that (i) such person has had access
or will, by reason of such person's service as a director of the Corporation, or
otherwise, have access to sufficient information concerning the Corporation to
enable him or her to evaluate the merits and risks of the acquisition of shares
of the Corporation's Common Stock pursuant to the Plan, (ii) such person has
such knowledge and experience in financial and business matters that such person
is capable of evaluating such acquisition, (iii) it is the intention of such
person to acquire and hold such shares for investment and not for the resale or
distribution thereof, (iv) such person will comply with the Securities Act and
the Securities Exchange Act with respect to such shares, and (v) such person
will indemnify the Corporation for any costs, liabilities and expenses which the
Corporation may sustain by reason of any violation of the Securities Act or the
Securities Exchange Act occasioned by any act or omission on his or her part
with respect to such shares.

5

--------------------------------------------------------------------------------



        (c)    Resale of Shares.    Without limiting the generality of
Section 6, shares of Common Stock acquired pursuant to the Plan shall not be
sold, transferred or otherwise disposed of unless and until either (i) such
shares shall have been registered by the Corporation under the Securities Act,
(ii) the Corporation shall have received either a "no action" letter from the
Securities and Exchange Commission or an opinion of counsel acceptable to the
Corporation to the effect that such sale, transfer or other disposition of the
shares may be effected without such registration, or (iii) such sale, transfer
or disposition of the shares is made pursuant to Rule 144 under the Securities
Act, as the same may from time to time be in effect, and the Corporation shall
have received information acceptable to the Corporation to such effect.

        (d)    Legend on Certificates.    The Corporation may require that any
certificate or certificates evidencing shares issued pursuant to the Plan bear a
restrictive legend, and be subject to stop-transfer orders or other actions,
intended to effect compliance with the Securities Act or any other applicable
regulatory measures.

        Section 13. No Right to Continued Membership; Non-Exclusivity. Nothing
contained in the Plan shall prevent the Board of Directors from adopting other
or additional compensation arrangements or modifying existing compensation
arrangements for Non-Employee Directors, subject to stockholder approval if such
approval is required by applicable statute, rule or regulation; and such
arrangements may be either generally applicable or applicable only in specific
cases. The adoption of the Plan shall not confer upon any member of the Board of
Directors of the Corporation any right to continued membership on the Board of
Directors of the Corporation.

        Section 14. No Rights in Common Stock. No Non-Employee Director or
Permitted Transferee shall have any interest in or be entitled to any voting
rights or dividends or other rights or privileges of stockholders of the
Corporation with respect to any shares of Common Stock granted pursuant to the
Plan unless, and until, shares of Common Stock are actually issued to such
person and then only from the date such person becomes the record owner thereof.

        Section 15. Tax Withholding. The Corporation shall make appropriate
provisions for the payment of any federal, state or local taxes or any other
charges that may be required by law to be withheld by reason of the payment of a
Retainer or a grant or the issuance of shares of Common Stock pursuant to the
Plan.

        Section 16. No Liability. No member of the Board of Directors of the
Corporation, nor any officer or employee of the Corporation acting on behalf of
the Board of Directors of the Corporation, shall be personally liable for any
action, determination or interpretation taken or made in good faith with respect
to the Plan, and all members of the Board of Directors and each and any officer
or employee of the Corporation acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Corporation in
respect of any such action, determination or interpretation.

        Section 17. Successors. The provisions of the Plan shall be binding upon
and inure to the benefit of all successors of any person receiving a Retainer or
Common Stock of the Corporation pursuant to the Plan, including, without
limitation, the estate of such person and the executors, administrators or
trustees thereof, the heirs and legatees of such person, and any receiver,
trustee in bankruptcy or representative of creditors of such person.

        Section 18. Subsidiaries. For the purposes of the Plan, the term
"Subsidiaries" includes those corporations 50 per cent or more of whose
outstanding voting stock is owned or controlled, directly or indirectly, by the
Corporation and those companies, partnerships and joint ventures in which the
Corporation owns directly or indirectly a 50 per cent or more interest in the
capital account or earnings.

        Section 19. Expenses. The expenses of administering the Plan shall be
borne by the Corporation.

6

--------------------------------------------------------------------------------



        Section 20. Pronouns. Masculine pronouns and other words of masculine
gender shall refer to both men and women.

        Section 21. Termination and Amendment of the Plan. The Board of
Directors may from time to time amend this Plan, or discontinue the Plan or any
provisions thereof, provided that no amendment or modification of the Plan shall
be made without the approval of the stockholders of the Corporation that would
(i) increase the number of shares of Common Stock available for issuance under
the Plan; (ii) modify the requirements as to eligibility for participation under
the Plan; or (iii) change any of the provisions of this Section 21. No amendment
or discontinuation of the Plan or any provision thereof shall, without the
written consent of the participant, adversely affect any shares theretofore
granted to such participant under the Plan.

        Section 22. Effective Date. The Plan shall become effective on the date
of its approval by the stockholders of the Corporation.

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7



SEALED AIR CORPORATION 2002 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS as amended
April 13, 2010
